Exhibit 10.5

SECURITY AGREEMENT dated as of November 9, 2016 (this Agreement) between CM
Finance SPV LLC, a limited liability company formed under the laws of the State
of Delaware (the Pledgor), and Citibank, N.A., a national banking association
acting through its Agency & Trust Division, as security agent for the Secured
Parties referred to below (in such capacity, the Security Agent).

WHEREAS:

A. The Pledgor, the financial institutions and other lenders from time to time
party thereto as “Lenders” (the Lenders) and Citibank, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the Administrative Agent), have entered
into a Loan Agreement dated as of November 9, 2016 (the Loan Agreement).

B. To induce the Lenders to enter into the Loan Agreement and extend credit
thereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Pledgor has agreed to pledge
and grant to the Security Agent for the ratable benefit of the Secured Parties a
security interest in the Collateral (as hereinafter defined) as security for the
Pledgor’s present and future obligations under the Loan Agreement and the
Support Documents (collectively, the Secured Obligations). Accordingly, the
parties hereto agree as follows:

 

1. Definitions and Interpretation

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Loan Agreement. Terms used but not defined herein or in the
Loan Agreement, if defined in the UCC, shall have the respective meanings given
to such terms in the UCC. The principles of construction and rules of
interpretation set forth in Section 1.2 of the Loan Agreement shall apply,
mutatis mutandis, to this Agreement, with each reference to “this Agreement” in
said Section 1.2 being a reference to this Agreement. In addition, as used
herein, the following terms have the following respective meanings:

Accounts has the meaning specified in the Account Control Agreement.

Account Control Agreement means the Account Control Agreement dated as of the
date hereof between the between the Pledgor, the Security Agent, Citibank, N.A.,
in its capacity as securities intermediary, and Virtus Group, LP, a Texas
limited partnership, in its capacity as collateral administrator.

Administrative Agent has the meaning assigned to such term in the recitals
hereto.

Agreement has the meaning specified in the first paragraph of this Agreement.

Assigned Agreements has the meaning specified in Section 2.1(c).

Authorized Officer means any officer of the Pledgor who is authorized to act for
the Pledgor in matters relating to, and binding upon, the Pledgor, which, for
the avoidance of doubt, shall include any duly appointed attorney-in-fact.

Cash means Money and any collected funds standing to the credit of any of the
Accounts.

 

Page 1



--------------------------------------------------------------------------------

Certificated Securities has the meaning specified in Section 8-102(a)(4) of the
UCC.

Collateral has the meaning specified in Section 2.

Collections means (a) all Interest Proceeds, (b) all Principal Proceeds and
(c) any other amounts or other proceeds received with respect to the Collateral,
including all distributions with respect thereto and any proceeds of collateral
for, or any other supporting obligations in respect of, such Collateral or the
relevant obligor’s obligation to make payments with respect thereto.

Credit Documents means the Loan Agreement and the Support Documents.

Custodial Account means the account, referenced as such, established pursuant to
Section 6.2(a) and the Account Control Agreement.

Financial Asset has the meaning specified in Section 8-102(a)(9) of the UCC.

Instrument has the meaning specified in Section 9-102(a)(47) of the UCC.

Interest Collection Account has the meaning specified in the Account Control
Agreement.

Lenders has the meaning assigned to such term in the recitals hereto.

Loan Agreement has the meaning assigned to such term in the recitals hereto.

Money has the meaning specified in Section 1-201(24) of the UCC.

Pledgor has the meaning specified in the first paragraph of this Agreement.

Pledgor Order means a written order or request dated and signed in the name of
the Pledgor by an Authorized Officer of the Pledgor.

Principal Collection Account has the meaning specified in the Account Control
Agreement.

Proceedings has the meaning specified in Section 8.7.

Secured Obligations has the meaning assigned to such term in the recitals
hereto.

Secured Parties means the Loan Parties, the Security Agent Custodian and
Citibank, N.A., in its capacity as securities intermediary under the Account
Control Agreement.

Security Agent has the meaning specified in the first paragraph of this
Agreement.

Security Agent Custodian has the meaning specified in Section 6.3(c).

UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

Page 2



--------------------------------------------------------------------------------

2. Grant of Security Interest

As collateral security for the prompt payment in full and performance when due
(whether at stated maturity, by acceleration, by liquidation or otherwise) of
the Secured Obligations, the Pledgor hereby pledges to the Security Agent, for
the ratable benefit of the Secured Parties, and grants to the Security Agent,
for the ratable benefit of the Secured Parties, a valid first-priority
continuing security interest in, lien on, and right of set-off against, all of
its right, title and interest in, to and under all accounts, payment
intangibles, general intangibles, chattel paper, electronic chattel paper,
instruments, deposit accounts, letter-of-credit rights, securities, investment
property and any and all other property of any type or nature owned by it,
wherever located, and whether now owned or hereafter acquired and whether now
existing or hereafter coming into existence (collectively, Collateral),
including:

 

  (a) the Accounts;

 

  (b) all Debt Obligations, all Assignment Agreements and all of the Pledgor’s
rights and remedies thereunder;

 

  (c) the Collateral Management Agreement and the Account Control Agreement, in
each case, as each such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time (each, an Assigned
Agreement and collectively, the Assigned Agreements), including (i) all rights
of the Pledgor to receive amounts due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of the Pledgor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of the Pledgor for damages arising out of or for breach
of or default under the Assigned Agreements, and (iv) the right of the Pledgor
to terminate the Assigned Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder; and

 

  (d) all Collections and other proceeds with respect to any of the foregoing.

 

3. Representations and Warranties

On each Representation Date, the Pledgor represents and warrants to the Secured
Parties that:

 

3.1 Ownership of Collateral

Immediately before and immediately after giving effect to each transfer of
Collateral by the Pledgor to the Security Agent for the benefit of the Secured
Parties in accordance herewith, the Pledgor will have good and marketable title
to such Collateral, the Pledgor will be the sole legal and beneficial owner of
such Collateral, and the Pledgor will have the right to receive all Collections
on such Collateral, in each case free and clear of all Liens other than the
pledge, security interest, lien and right of set-off granted pursuant hereto. No
effective financing statement or other instrument similar in effect covering all
or any part of such Collateral or listing the Pledgor or any trade name of the
Pledgor as debtor is on file in any recording office, except such as may have
been filed in favor of the Security Agent for the benefit of the Secured
Parties.

 

Page 3



--------------------------------------------------------------------------------

3.2 Security Interest

The Pledgor has full right to grant the pledge, security interest, lien and
right of set-off in its rights in the Collateral to the Security Agent. Upon
each transfer of Collateral by the Pledgor in the manner specified in
Section 6.4, and after the other actions described in Section 6.2(a) and
Section 6.4 have been taken by the appropriate parties, the Security Agent will
have a perfected pledge of and security interest in such Collateral and all
proceeds thereof (subject to Section 9-315 of the UCC), which security interest
will be prior to all other interests in such Collateral (in the case of
proceeds, subject to Section 9-315 of the UCC). No filings (other than any
financing statement contemplated by Section 4.3) or any other action (other than
the execution and delivery of the Account Control Agreement) will be necessary
to perfect such security interest in the Collateral.

 

3.3 Organization; Location

The Pledgor is a limited liability company formed under the laws of the State of
Delaware, and the name of the Pledgor on the signature pages hereof is the name
of the Pledgor indicated on the public record of the jurisdiction of
incorporation, formation or organization of the Pledgor. All security
certificates and instruments representing or evidencing investment property of
the Pledgor (other than investment property credited to any securities account)
have been delivered to the Security Agent. None of the Collateral is evidenced
by a promissory note or other instrument that has not been delivered to the
Security Agent.

 

3.4 Assigned Agreements

The Assigned Agreements, true and complete copies (which may be in the form of
electronic copies) of which have been furnished to the Security Agent, have been
duly authorized, executed and delivered by all parties thereto, have not been
amended, amended and restated, supplemented or otherwise modified from the
copies thereof most recently delivered to the Security Agent prior to the date
hereof, are, as far as the Pledgor is aware and in full force and effect and are
binding upon and enforceable against all parties thereto in accordance with
their terms. There exists no default or termination event under any Assigned
Agreement with respect to the Pledgor (or to the knowledge of the Pledgor) or
any other party thereto.

 

4. Covenants

The Pledgor agrees that, until the payment, performance and satisfaction in full
of the Secured Obligations and the expiration or termination of all obligations
of the Pledgor under the Loan Agreement (other than contingent obligations for
which no claim has been made):

 

4.1 Title Covenants

At no time shall the Pledgor create, permit or suffer to exist any Lien or
security interest in the Collateral other than the pledge, security interest,
lien and right of set-off granted pursuant hereto.

 

4.2 Security Agent May Perform

If (i) the Pledgor fails to perform any obligation to be performed by it
contained herein after the Security Agent (acting solely at the direction of the
Administrative Agent) has made a written request for the Pledgor to so perform
such obligation or (ii) an Event of Default has occurred and

 

Page 4



--------------------------------------------------------------------------------

is continuing, the Security Agent (acting solely at the direction of the
Administrative Agent) may itself give, make, execute, deliver, file and/or
record any financing statement, notice, instrument, document, agreement or other
papers, and take such acts, as the Security Agent may reasonably determine to be
necessary or desirable from time to time to create and perfect, and establish,
preserve or otherwise protect the priority of, the pledge, security interest,
lien and right of set-off of the Security Agent in the Collateral and otherwise
perform, or cause performance of, any other such actions as the Administrative
Agent shall determine is necessary or desirable in connection with such failure
to perform, and the reasonable expenses of the Security Agent incurred in
connection therewith shall be payable by the Pledgor and shall be part of the
Secured Obligations.

 

4.3 Perfection, Etc.

The Pledgor shall:

 

  (a) give, make, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers and take any other
actions, including, without limitation, fulfilling its obligations under the
Account Control Agreement, that may be necessary or desirable (in the reasonable
judgment of the Security Agent) to create and perfect, and establish, preserve
or otherwise protect the priority of, the pledge, security interest, lien and
right of set-off granted by it pursuant to Section 2 or to enable the Security
Agent to exercise and enforce its rights hereunder with respect to such pledge,
security interest, lien and right of set-off;

 

  (b) keep full and accurate books and records relating to the Collateral;

 

  (c) permit representatives of the Administrative Agent, upon reasonable
notice, at any time during normal business hours, to inspect and make abstracts
from its books and records pertaining to the Collateral and forward copies of
all notices or other written communications received by it with respect to the
Collateral to the Administrative Agent, all in such manner as the Administrative
Agent may reasonably require; and

 

  (d) direct each obligor in respect of any Collateral to make any payments due
or to become due in respect of such Collateral directly to the relevant
subaccount of the Interest Collection Account or the Principal Collection
Account, as applicable.

 

4.4 No Other Financing Statements

The Pledgor shall not file, or authorize or permit to be filed or to be on file,
in any jurisdiction, any financing statement or like instrument with respect to
the Collateral in which the Security Agent (or its nominee) is not named as the
sole secured party.

 

4.5 Prior Parties; Care of Collateral

The Security Agent shall not be required to take steps necessary to preserve any
rights against prior parties with respect to any of the Collateral.

 

Page 5



--------------------------------------------------------------------------------

4.6 Continuing Liability of the Pledgor

Anything herein to the contrary notwithstanding, the Pledgor shall remain liable
under each interest and obligation included in the Collateral to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with and pursuant to the terms and provisions
thereof, and shall do nothing to impair the security interest of the Security
Agent for the benefit of the Secured Parties in any Collateral (it being agreed
that any actions expressly permitted by the Loan Agreement shall not be deemed
to impair such security interest). The Security Agent shall not have any
obligation or liability under any such interest or obligation by reason of or
arising out of this Agreement or the receipt by the Security Agent of any
payment relating to any such interest or obligation pursuant hereto, and the
Security Agent shall not be required or obligated in any manner to perform or
fulfill any of the obligations of the Pledgor thereunder or pursuant thereto or
to make any payment or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any such interest or obligation or to present or file any claim or to take
any action to collect or enforce any performance or the payment of any amount
thereunder to which it may be entitled at any time.

 

4.7 Limitation on Certain Changes

The Pledgor shall not, without at least 30 days’ prior written notice to the
Security Agent (with a copy to the Administrative Agent), (a) change its
location (within the meaning of Section 9-307 of the UCC) or (b) change its
corporate name from the name shown on the signature pages hereto.

 

4.8 Further Assurances

The Pledgor agrees that, from time to time upon the written request of the
Administrative Agent, and the Pledgor shall, at its expense, promptly execute
and deliver such further documents and do such other acts and things as the
Administrative Agent may request in order fully to effect the purposes of this
Agreement.

 

4.9 Limitation on Transfers

The Pledgor agrees that it will not (a) sell, assign or otherwise dispose of, or
grant any option with respect to, any of the Collateral, other than sales,
assignments and other dispositions of Collateral expressly permitted under the
terms of the Loan Agreement, or (b) create or suffer to exist any Lien upon or
with respect to any of the Collateral except for the pledge, security interest,
lien and right of set-off created under this Agreement and other Liens (if any)
expressly permitted under the Loan Agreement.

 

4.10 As to the Assigned Agreements

 

  (a) Performance, Etc. The Pledgor shall at its expense:

 

  (i) perform and observe all terms and provisions of the Assigned Agreements to
be performed or observed by it, maintain the Assigned Agreements in full force
and effect, enforce the Assigned Agreements in accordance with the terms thereof
and take all such action to such end as may be requested from time to time by
the Security Agent (acting solely at the direction of the Administrative Agent,
itself acting reasonably); and

 

  (ii) furnish to the Security Agent promptly upon receipt thereof copies of all
notices, requests and other documents received by the Pledgor under or pursuant
to the Assigned Agreements to which it is a party, and from time to time
(A) furnish to the Security Agent such information and reports regarding the
Assigned Agreements and such other Collateral as the Security Agent may request
(acting solely at the direction of the Administrative Agent, itself acting
reasonably) and (B) upon request of the Security Agent (acting solely at the
direction of the Administrative Agent) make to each other party to the Assigned
Agreements such demands and requests for information and reports or for action
as the Pledgor is entitled to make thereunder.

 

Page 6



--------------------------------------------------------------------------------

  (b) No Cancellation, Termination, Amendment, Etc. The Pledgor agrees that it
will not, except to the extent otherwise permitted under the Loan Agreement or
with the prior written consent of the Security Agent (acting solely at the
direction of the Administrative Agent):

 

  (i) cancel or terminate any Assigned Agreement or consent to or accept any
cancellation or termination thereof;

 

  (ii) amend, amend and restate, supplement or otherwise modify any such
Assigned Agreement or give any consent, waiver or approval thereunder;

 

  (iii) waive any default under or breach of any such Assigned Agreement; or

 

  (iv) take any other action in connection with any such Assigned Agreement that
would impair the value of the interests or rights of the Pledgor thereunder or
that would impair the interests or rights of the Security Agent.

 

  (c) Payments under Assigned Agreements. The Pledgor agrees, and has
effectively so instructed each other party to each Assigned Agreement, that all
payments due or to become due under or in connection with such Assigned
Agreement will be made directly to the Collection Accounts.

 

5. Remedies

 

5.1 Remedies

At any time that an Event of Default shall have occurred and be continuing:

 

  (a) the Pledgor shall, at the request of the Security Agent (acting solely at
the direction of the Administrative Agent), assemble any Collateral not held
pursuant to the Account Control Agreement at such place or places, reasonably
convenient to both the Security Agent and the Pledgor, designated in such
request;

 

  (b) the Security Agent (acting solely at the direction of the Administrative
Agent) may make any reasonable compromise or settlement deemed desirable with
respect to any of the Collateral and may extend the time of payment, arrange for
payment in installments or otherwise modify the terms of any of the Collateral;

 

Page 7



--------------------------------------------------------------------------------

  (c) the Security Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Security Agent
were the sole and absolute owner thereof (and the Pledgor agrees to take all
such actions as may be appropriate to give effect to such right);

 

  (d) the Security Agent (acting solely at the direction of the Administrative
Agent) may, in its name or in the name of the Pledgor or otherwise, demand, sue
for, collect or receive any money or property at any time payable or receivable
on account of or in exchange for any of the Collateral but shall be under no
obligation to do so;

 

  (e) the Security Agent may set-off any amounts payable by the Pledgor with
respect to any Secured Obligations against any Collateral in the form of Cash;

 

  (f) subject to the following provisions of this Section 5.1, the Security
Agent may (acting solely at the direction of the Administrative Agent), upon 10
days’ prior written notice to the Pledgor of the time and place, with respect to
the Collateral or any part thereof which shall then be or shall thereafter come
into the possession, custody or control of the Security Agent or any of its
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
in a commercially reasonable manner, at such place or places as the Security
Agent deems best in such manner, and for Cash or for credit or for future
delivery (without thereby assuming any credit risk), at public or private sale,
without demand of performance or notice of intention to effect any such
disposition or of the time or place thereof (except such notice as is required
above or by applicable statute and cannot be waived), and the Security Agent or
anyone else may be the purchaser, lessee, assignee or recipient of any or all of
the Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise) of the Pledgor, any such demand, notice, claim and
right or equity being hereby expressly waived and released to the extent
permitted by law. Subject to the following provisions of this Section 5.1, the
Security Agent may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the sale may be so adjourned; and

 

  (g) all funds or other property received by the Pledgor under or in connection
with any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Security Agent (for and on behalf of
the Secured Parties), shall be segregated from other funds and property of the
Pledgor and shall (i) in the case of funds, be applied as provided in
Section 5.2 and (ii) in the case of other property, be forthwith delivered to
the Security Agent in the same form as so received (with any necessary
indorsement).

 

Page 8



--------------------------------------------------------------------------------

The Pledgor agrees that in any sale of any of the Collateral whenever an Event
of Default shall have occurred and be continuing, the Security Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by its counsel is necessary in order to avoid any
violation of applicable law (including compliance with such procedures as may
restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
regulatory authority or official, and the Pledgor further agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Security Agent be
liable nor accountable to the Pledgor for any discount allowed by the reason of
the fact that such Collateral is sold in compliance with any such limitation or
restriction.

Section 9-610 of the UCC states that the Secured Parties are able to purchase
the Collateral only if the Collateral is sold at a public sale. The Pledgor has
been advised that staff of the Securities and Exchange Commission have issued
various no action letters describing procedures which, in the view of the such
staff, permit a default sale of securities to occur in a manner that is public
for purposes of Article 9 of the UCC, yet not public for purposes of
Section 4(a)(2) of the Securities Act. The Pledgor has been advised that the UCC
permits the Pledgor to agree on the standards for determining whether a Secured
Party has complied with its obligations under Article 9 of the UCC. Pursuant to
the UCC, the Pledgor hereby specifically agrees (x) that it shall not raise any
objection to any Secured Party’s purchase of the Collateral (through bidding on
the obligations or otherwise) and (y) that a default sale conducted in
conformity with the principles set forth in the no action letters promulgated by
such staff (1) shall be considered to be a “public” sale for purposes of the
UCC, (2) shall be considered commercially reasonable notwithstanding that such
Secured Party has not registered or sought to register the Collateral under the
Securities Act, even if the Pledgor agrees to pay all costs of the registration
process, and (3) shall be considered to be commercially reasonable
notwithstanding that such Secured Party purchases the Collateral at such a sale.

The Security Agent shall incur no liability as a result of the sale of any Debt
Obligation, or any part thereof, at any private sale pursuant to this
Section 5.1 conducted as provided in the foregoing paragraphs of this
Section 5.1. To the extent the sale of a Debt Obligation is conducted as
provided in the foregoing paragraphs of this Section 5.1, the Pledgor hereby
waives any claims against the Security Agent arising by reason of the fact that
the price at which such Debt Obligation may have been sold at any private sale
effected as provided above was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the Secured
Obligations.

The proceeds of each collection, sale or other disposition under this
Section 5.1 shall be applied in accordance with Section 5.2.

 

5.2 Application of Proceeds

The proceeds of any collection, sale or other realization of all or any part of
the Collateral pursuant hereto (including any amounts on deposit in, or
otherwise standing to the credit of, the Custodial Account) shall be deposited
into the Collection Account and applied by the Security Agent in the manner and
priority set forth in Section 3.7(g) of the Loan Agreement.

 

Page 9



--------------------------------------------------------------------------------

5.3 Power of Attorney and Security Agent May Perform

 

  (a) The Security Agent is hereby appointed the attorney-in-fact of the Pledgor
for the purpose, during any period when the Security Agent is attempting to sell
all or any portion of the Debt Obligations pursuant to Section 5.1(f), of taking
any action and executing any instruments which the Security Agent may reasonably
deem necessary or advisable to accomplish the purposes of this Agreement
(including with respect to the exercise of any remedies hereunder against the
Pledgor), which appointment as attorney-in-fact is irrevocable and coupled with
an interest.

 

  (b) If the Pledgor fails to perform any of its obligations contained herein,
the Security Agent may take such action (acting solely at the direction of the
Administrative Agent) to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any requirement to do so
and without notice, itself perform, or cause performance of, such obligation,
and the expenses of the Security Agent incurred in connection therewith shall be
payable by the Pledgor.

 

6. Custodial Account and Collection Accounts

 

6.1 Collection of Money

Except as otherwise expressly provided herein, while an Event of Default has
occurred and is continuing, the Security Agent shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all Money and other property payable to or receivable by the
Security Agent. All amounts so received or collected shall be deposited in the
Collection Accounts.

 

6.2 Custodial Account; Collection Accounts

 

  (a) The Security Agent has specified in the Account Control Agreement that it
has established a single, segregated trust account which shall be designated as
the Custodial Account (which may include any sub-accounts thereof established by
the Security Agent for administrative purposes), a single, segregated trust
account which shall be designated as the Interest Collection Account, and
another single, segregated trust account which shall be designated as the
Principal Collection Account, each of which shall be held in the name of the
Security Agent and over which, except as expressly provided herein or in the
Account Control Agreement, the Security Agent shall have exclusive control and
the sole right of withdrawal. Any reference in this Agreement to the “Custodial
Account”, the “Interest Collection Account” or the “Principal Collection
Account” shall, unless otherwise expressly provided, include a reference to any
sub-account of the Custodial Account, the Interest Collection Account, and the
Principal Collection Account, respectively.

To the extent that an obligor does not make the applicable payment directly to
the Interest Collection Account or the Principal Collection Account, as the case
may be, the Pledgor shall from time to time: (i) deposit into the Interest
Collection Account, immediately

 

Page 10



--------------------------------------------------------------------------------

upon its receipt thereof, (A) all Interest Proceeds (including all proceeds
received from the disposition of any Collateral by the Pledgor, all Collections
with respect to the Collateral and all other funds received by the Pledgor in
respect of the Collateral, in each case, that are attributable as Interest
Proceeds) and (B) any other amounts that are received by the Pledgor that are
not required hereunder to be deposited into the Principal Collection Account;
and (ii) deposit into the Principal Collection Account, immediately upon its
receipt thereof, (A) all Principal Proceeds (including all proceeds received
from the disposition of any Collateral by the Pledgor, all Collections with
respect to the Collateral and all other funds received by the Pledgor in respect
of the Collateral, in each case, that are attributable as Principal Proceeds),
(B) any proceeds of any advance made under Section 2.2 of the Loan Agreement
that is not immediately applied to the purchase of a Debt Obligation and (C) any
funds contributed in cash to the capital of the Pledgor.

The provisions of this Section 6.2 are subject to the terms of the Account
Control Agreement.

 

  (b) By Pledgor Order executed by an Authorized Officer of the Pledgor (which
may be in the form of standing instructions), the Pledgor shall at all times
direct the Security Agent to invest all funds on deposit in the Accounts as so
directed in Eligible Investments in accordance with Sections 3.7(a) and 3.7(b)
of the Loan Agreement. Absent such prior written specific investment direction,
all such funds shall be held uninvested.

 

  (c) On any date on which interest is due and payable under the Loan Agreement
(including any Payment Date), the Pledgor shall by Pledgor Order executed by an
Authorized Officer of the Pledgor, delivered to the Security Agent, direct the
Security Agent to withdraw funds on deposit in the Interest Collection Account
and apply such funds to pay interest as required by, and subject to the
conditions of, Sections 3.2, 3.3, 3.4, 3.6 and 3.7 of the Loan Agreement.

 

  (d) On any date on which principal is due and payable under the Loan Agreement
(including the Scheduled Maturity Date), the Pledgor shall by Pledgor Order
executed by an Authorized Officer of the Pledgor, delivered to the Security
Agent, direct the Security Agent to withdraw funds on deposit in the Principal
Collection Account and apply such funds to pay principal as required by, and
subject to the conditions of, Sections 3.1, 3.6 and 3.7 of the Loan Agreement.

 

  (e) On any date on which any amount (other than principal or interest owing
under the Loan Agreement) is due and payable by the Pledgor under the Loan
Agreement, the Security Agent shall give the Pledgor written notice of same, and
the Pledgor shall by Pledgor Order executed by an Authorized Officer of the
Pledgor, delivered to the Security Agent, direct the Security Agent to withdraw
funds on deposit in the Collection Accounts and apply such funds to pay such
amount as required by, and subject to the conditions of, Sections 3.6, 3.7, 3.8,
3.10, 3.11, 3.13 and 8.1 of the Loan Agreement.

 

  (f) On any date on which any Equity Restricted Payment is to be made by the
Pledgor, the Pledgor may by Pledgor Order executed by an Authorized Officer of
the Pledgor, delivered to the Security Agent, direct the Security Agent to
withdraw funds on deposit in the Collection Accounts and apply such funds to pay
such amount, subject to the conditions of Section 5.1(j) of the Loan Agreement.

 

Page 11



--------------------------------------------------------------------------------

  (g) The Security Agent shall at all times be party to the Account Control
Agreement which shall provide, inter alia, that the establishment and
maintenance of the Accounts shall be governed by the law of the State of New
York and that the Security Agent agrees to treat all assets credited to the
Accounts as Financial Assets for purposes of the UCC. Any and all assets or
securities at any time on deposit in, or otherwise to the credit of, the
Accounts shall be held for the benefit of the Security Agent. Except in
connection with a liquidation pursuant to Section 5, the only permitted
withdrawal of assets or securities (other than Cash) from the Accounts or in, or
otherwise to the credit of, the Accounts shall be as directed, upon Pledgor
Order, in accordance with the provisions of this Section 6.2, Section 6.3 and
Section 6.4.

 

  (h) The Security Agent agrees to give the Pledgor immediate notice if any
Account or any assets or securities on deposit therein, or otherwise to the
credit thereof, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

 

6.3 Release of Security Interest in Collateral

 

  (a) Upon any sale or other disposition by the Pledgor of the Collateral (or
portion thereof) in accordance with the terms of this Agreement and the Loan
Agreement, the pledge, security interest, Lien and right of set-off of the
Security Agent in such Collateral (or the portion thereof which has been sold or
otherwise disposed of), and in all Collections and rights with respect to such
Collateral (but not in the proceeds of such sale or other disposition), shall,
immediately upon the sale or other disposition of such Collateral (or such
portion), and without any further action on the part of the Security Agent, be
released except to the extent of the interest, if any, in such Collateral which
is then retained by the Pledgor or which thereafter reverts to the Pledgor for
any reason; provided that the Security Agent shall execute and deliver to the
Pledgor any documentation reasonably requested and prepared by the Pledgor (at
the Pledgor’s expense) to effectuate or evidence the foregoing.

 

  (b) If no Event of Default has occurred and is continuing of which the
Security Agent shall have written notice, the Security Agent shall, upon receipt
of an Pledgor Order executed by an Authorized Officer of the Pledgor or as
otherwise provided by the Account Control Agreement, that is delivered to the
Security Agent at least two Business Days prior to the date of delivery directed
in such Pledgor Order (or such fewer number of days as the Security Agent may
agree), deliver or cause to be delivered to or on the order of the Pledgor any
Instrument included in the Collateral to the related debtor for ultimate sale or
exchange or for presentation, collection, enforcement, renewal or registration
of transfer; provided that the Lien of this Agreement on such Instrument remains
perfected in accordance with Section 9-312(g) of the UCC and such Instrument
shall remain subject to the Lien of this Agreement unless and until released in
accordance with the foregoing clause (a).

 

  (c) The Security Agent shall hold for the benefit of the Secured Parties all
Certificated Securities and Instruments in physical form at the office of a
custodian appointed by it (the Security Agent Custodian). Initially, such
Security Agent Custodian shall be Citibank N.A. with its address at 480
Washington Boulevard, 30th Floor, Jersey City, New Jersey 07310. Any successor
custodian shall be a state or national bank or trust company which is not an
Affiliate of the Pledgor and has capital and surplus of at least USD100,000,000.

 

Page 12



--------------------------------------------------------------------------------

6.4 Method of Collateral Transfer

The transfer of Collateral to the Security Agent to be held for the benefit of
the Security Agent shall be done in the following manner (with any and all other
actions necessary to create in favor of the Security Agent a valid,
first-priority security interest in each item of Collateral under applicable law
and regulations (including Articles 8 and 9 of the UCC) in effect at the time of
such transfer):

 

  (a) each time that the Pledgor shall direct or cause the acquisition of any
Collateral constituting a Security Entitlement, the Pledgor shall, if such
Collateral has not already been transferred to the Custodial Account and
credited thereto, cause the transfer of such Collateral to the Security Agent to
be held in and credited to the Custodial Account for the benefit of the Security
Agent in accordance with the terms of the Account Control Agreement;

 

  (b) each time that the Pledgor shall direct or cause the acquisition of any
Collateral constituting a Certificated Security or Instrument in physical form,
the Security Agent shall hold for the benefit of the Secured Parties such
Certificated Security or Instrument in accordance with Section 6.3(c); and

 

  (c) the Pledgor shall, within ten days after the date of execution of this
Agreement, file, or cause the filing of, all appropriate financing statements
covering the Collateral in the proper filing office in the appropriate
jurisdictions under applicable law.

 

6.5 Termination

Upon the termination of this Agreement and the payment in full of all Secured
Obligations (other than contingent obligations for which no claim has been made)
(and so long as the Reinvestment Period shall have terminated), the Security
Agent shall forthwith cause to be assigned, transferred and delivered, against
receipt but without any recourse, warranty or representation whatsoever, any
remaining Collateral and money received in respect thereof, to or on the order
of the Pledgor. The Security Agent shall also execute and deliver to the Pledgor
upon such termination and payment such UCC termination statements and such other
documentation as shall be reasonably requested and prepared by the Pledgor (at
the Pledgor’s expense) to effect the termination and release of the pledge,
security interest, Lien and right of set-off granted pursuant to Section 2.

 

7. The Security Agent

 

7.1

The Person serving as the Security Agent hereunder shall have the same rights
and powers in its capacity as a Secured Party as any other Secured Party and may
exercise the same as though it were not the Security Agent, and such Person and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Pledgor or any Subsidiary or

 

Page 13



--------------------------------------------------------------------------------

  other Affiliate thereof as if it were not the Security Agent hereunder. 7.2
The Security Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Security Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default or Potential Event of Default
has occurred and is continuing, (b) the Security Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except as
directed by the Administrative Agent in writing, and (c) shall not be liable for
the failure to disclose any information relating to the Pledgor or any of its
Affiliates that is communicated to or obtained by it or any of its Affiliates in
any capacity (except that the foregoing shall not limit any express obligation
hereunder). The Security Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders or in the
absence of its own bad faith, gross negligence or willful misconduct. The
Security Agent shall be deemed not to have knowledge of any Event of Default or
Potential Event of Default unless and until written notice thereof is given to
the Security Agent by the Administrative Agent, and the Security Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
opinion, notice, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Schedule I of
the Loan Agreement or elsewhere herein or therein.

 

7.3

The Security Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, opinion, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Security Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Security Agent may consult with legal counsel (who may be counsel
for the Pledgor), independent accountants and other experts selected by it, and
shall not be liable (absent gross negligence or willful misconduct) for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Security Agent may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, and shall be protected in acting or refraining from acting on any
written notice, request, waiver, consent, resolution, certificate, order,
direction or other document or instrument reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties. The
Security Agent is authorized to act or refrain from acting under this Agreement
in accordance with instructions received by it from the Administrative Agent. In
performing its duties under this Agreement, the Security Agent may request
further instructions from the Administrative Agent as to the course of action
desired by the Administrative Agent. If the Security Agent does not receive such
instructions within five Business Days after its request, the Security Agent
may, but shall be under no duty to, take or refrain from taking a course of
action. The Security Agent shall act in accordance with instructions received
after such five Business Day period except to the extent that it has already
taken, or committed itself to take, action inconsistent with such instructions
or acting in accordance with such instructions shall expose the Security Agent
to additional costs, obligations or liabilities, in each case, that are not
contemplated in this Agreement or any other Support Document. The Security Agent
shall not be bound to make any

 

Page 14



--------------------------------------------------------------------------------

  investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted by any Person under any
credit document.

 

7.4 The Security Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Security Agent with reasonable due care. The Security Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Affiliates. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Affiliates of the
Security Agent and any such sub-agent.

 

7.5 Subject to the appointment and acceptance of a successor Security Agent as
provided in this paragraph, the Security Agent may resign at any time by
notifying the Secured Parties and the Pledgor. Upon any such resignation, the
Required Lenders shall have the right, after prior written consent from the
Pledgor (not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Security Agent gives
notice of its resignation, then the retiring Security Agent may, after prior
written consent from the Pledgor (not to be unreasonably withheld), appoint a
successor Security Agent, which shall be a bank with an office in New York City
or an Affiliate of any such bank. Upon the acceptance of its appointment as
successor Security Agent, such successor Security Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the
resigning Security Agent and the resigning Security Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Pledgor to a
successor Security Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Pledgor and such successor. The provisions
of this Section 7 shall continue in effect and survive the termination of this
Agreement.

 

7.6 Neither the Security Agent nor any of its affiliates, directors, officers,
shareholders, agents or employees shall be liable to the Pledgor, except by
reason of acts or omissions constituting bad faith, willful misconduct, gross
negligence or reckless disregard in the performance of their duties hereunder.
The Security Agent shall not be liable for any error of judgment made in good
faith by any of its officers. The Security Agent shall not be liable for any
action taken or omitted by it in good faith and believed by it to be authorized
hereby. The Security Agent shall not have any liability for any loss arising
from any cause beyond its control, including but not limited to, the act,
failure or neglect of any agent selected with reasonable due care by the
Security Agent, except with respect to Affiliates of the Security Agent, or the
acts or edicts of any government or governmental agency or other group or entity
exercising governmental powers.

 

7.7 The Security Agent shall not be responsible or liable for any loss
occasioned by delay in the actual receipt of any certificates, opinions,
notices, instruments, notices, schedules, agreements or documents nor for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including without limitation, acts of God, earthquakes,
fires, floods, wars, civil or military disturbances, sabotage, epidemics, riots,
interruptions, loss or malfunctions of external utilities or external
communications service, acts or civil or military authority or other
governmental actions.

 

Page 15



--------------------------------------------------------------------------------

7.8 It is the intention of the parties hereto that the Security Agent shall not
be required to use, advance or risk its own funds or otherwise incur financial
liability in the performance of any of its duties or the exercise of any of its
rights and powers as Security Agent hereunder (except for the expenses of the
Security Agent in performing its duties hereunder). Anything in this Agreement
notwithstanding, in no event shall the Security Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if it has been advised of such loss or damage
and regardless of the form of action.

 

7.9 The Security Agent shall not have any responsibility or liability to
evaluate the financial condition of any Person or to review any of the
certificates, opinions, instruments, notices, schedules, agreements and
documents delivered to it or to enforce any Person’s obligation to deliver them.

 

7.10 The Security Agent shall not be responsible to any Person for any recitals,
statements, information, representations or warranties regarding the Pledgor or
the Collateral or in any document, certificate or other writing delivered in
connection herewith or therewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of thereof or any such other document or the financial condition of
any Person or be required to make any inquiry concerning either the performance
or observance of any of the terms, provisions or conditions related to any
Person or the existence or possible existence of any Event of Default or
Potential Event of Default. The Security Agent shall not have any obligation
whatsoever to any Person to assure that any Collateral exists or is owned by any
Person or is cared for, protected or insured or that any liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available with
respect thereto.

 

8. Miscellaneous

 

8.1 Notices

All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail (airmail, if overseas) or the equivalent (return receipt
requested) or sent by email transmission (of a pdf or similar format file), as
follows:

 

(a) if to the Pledgor, to it at 601 Lexington Avenue, 26th Floor, New York, NY
10022, Attention: Rocco Del Guercio; Telephone No. 212-257-5193; Email:
RDelGuercio@CMFN-INC.COM; and

 

(b) if to the Security Agent, to it at 388 Greenwich Street, 14th Floor, New
York, New York 10013, Attention: Agency & Trust - CM Finance.

Either party hereto may change its address for notices and other communications
hereunder by notice to the other party hereto.

 

Page 16



--------------------------------------------------------------------------------

The Security Agent and the Security Agent Custodian agree to accept and act upon
instructions or directions pursuant to this Agreement or any documents executed
in connection herewith sent by unsecured email or other similar unsecured
electronic methods; provided, that any person providing such instructions or
directions (if such person is not listed in Exhibit A (Authorized
Representatives of Security Agent) to the Account Control Agreement) shall
provide to the Security Agent and the Security Agent Custodian an incumbency
certificate listing persons designated to provide such instructions or
directions (including the email addresses of such persons), which incumbency
certificate shall be amended whenever a person is added or deleted from the
listing. If such person elects to give the Security Agent and the Security Agent
Custodian email (of .pdf or similar files) (or instructions by a similar
electronic method) and the Security Agent and the Security Agent Custodian in
its discretion elects to act upon such instructions, their reasonable
understanding of such instructions shall be deemed controlling. The Security
Agent and the Security Agent Custodian shall not, in the absence of any bad
faith, gross negligence or willful misconduct on the part of the Security Agent
or the Security Agent Custodian, as the case may be, be liable for any losses,
costs or expenses arising directly or indirectly from their reliance upon and
compliance with such instructions notwithstanding such instructions conflicting
with or being inconsistent with a subsequent written instruction. Any person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
the Security Agent and the Security Agent Custodian, including without
limitation the risk of the Security Agent and the Security Agent Custodian
acting on unauthorized instructions, and the risk of interception and misuse by
third parties.

 

8.2 No Waiver

No failure on the part of the Security Agent to exercise, and no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by the Security Agent of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies herein are cumulative and are not exclusive of any
remedies provided by law.

 

8.3 Amendments, Etc.

No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the Pledgor, and the Security Agent
(acting at the direction of the Required Lenders); provided that, without the
prior written consent of each Lender, the Security Agent shall not (except as
provided herein) release any Collateral or otherwise terminate any Lien
hereunder, agree to additional obligations being secured by any Collateral
security, alter the relative priorities of the Secured Obligations entitled to
the benefits of the Lien created hereunder, except that no such consent shall be
required, and the Security Agent is hereby authorized, to release any Lien
covering property that is the subject of a disposition of property permitted
under the Loan Agreement (as evidenced by an officer’s certificate of the
Pledgor).

The terms of this Agreement may be waived, altered or amended only by an
instrument in writing duly executed by the Pledgor, the Security Agent and the
Security Agent Custodian.

 

Page 17



--------------------------------------------------------------------------------

8.4 Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the Pledgor and the Security Agent. Neither
party shall assign or transfer any of its rights or obligations hereunder
without the prior written consent of the other party, and any such purported
assignment without such consent shall be void.

 

8.5 Counterparts

This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by email transmission),
each of which will be deemed an original.

 

8.6 Governing Law

This Agreement shall be construed in accordance with, and this Agreement and all
matters arising out of this Agreement and the transactions contemplated hereby
(whether in contract, tort or otherwise) shall be governed by, the law of the
State of New York.

 

8.7 Jurisdiction

With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement (Proceedings), each party irrevocably: (a) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(b) waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

8.8 Waiver of Jury Trial

THE PLEDGOR AND THE SECURITY AGENT HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

8.9 Captions

The captions and section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.

 

Page 18



--------------------------------------------------------------------------------

8.10 Agents and Attorneys-in-Fact

The Security Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be responsible for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it in good faith.

 

8.11 Severability

If any term, provision, covenant or condition of this Agreement, or the
application thereof to either party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Agreement will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited or unenforceable provision with a valid provision, the economic
effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

 

8.12 Third Party Beneficiaries

Nothing in this Agreement, expressed or implied, shall give to any Person, other
than the parties hereto and their successors hereunder, any benefit or any legal
or equitable right, remedy or claim under this Agreement, except Section 5.2
hereof, which shall benefit the Secured Parties.

 

Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

CM FINANCE SPV LLC By:  

 

  Name:   Title:

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. as Security Agent By:  

 

  Name:   Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

CONTENTS

 

SECTION    PAGE  

1.

    

Definitions and Interpretation

     1   

2.

    

Grant of Security Interest

     3   

3.

    

Representations and Warranties

     3     

3.1

  

Ownership of Collateral

     3     

3.2

  

Security Interest

     4     

3.3

  

Organization; Location

     4     

3.4

  

Assigned Agreements

     4   

4.

    

Covenants

     4     

4.1

  

Title Covenants

     4     

4.2

  

Security Agent May Perform

     4     

4.3

  

Perfection, Etc.

     5     

4.4

  

No Other Financing Statements

     5     

4.5

  

Prior Parties; Care of Collateral

     5     

4.6

  

Continuing Liability of the Pledgor

     6     

4.7

  

Limitation on Certain Changes

     6     

4.8

  

Further Assurances

     6     

4.9

  

Limitation on Transfers

     6     

4.10

  

As to the Assigned Agreements

     6   

5.

    

Remedies

     7     

5.1

  

Remedies

     7     

5.2

  

Application of Proceeds

     9     

5.3

  

Power of Attorney and Security Agent May Perform

     10   

6.

    

Custodial Account and Collection Accounts

     10     

6.1

  

Collection of Money

     10     

6.2

  

Custodial Account; Collection Accounts

     10     

6.3

  

Release of Security Interest in Collateral

     12     

6.4

  

Method of Collateral Transfer

     13     

6.5

  

Termination

     13   

7.

    

The Security Agent

     13   

 

Page I



--------------------------------------------------------------------------------

8.

    

Miscellaneous

     16     

8.1

  

Notices

     16     

8.2

  

No Waiver

     17     

8.3

  

Amendments, Etc.

     17     

8.4

  

Successors and Assigns

     18     

8.5

  

Counterparts

     18     

8.6

  

Governing Law

     18     

8.7

  

Jurisdiction

     18     

8.8

  

Waiver of Jury Trial

     18     

8.9

  

Captions

     18     

8.10

  

Agents and Attorneys-in-Fact

     19     

8.11

  

Severability

     19     

8.12

  

Third Party Beneficiaries

     19   

 

Page II



--------------------------------------------------------------------------------

Dated as of November 9, 2016

CM FINANCE SPV LLC,

a limited liability company formed under the laws of the State of Delaware

as Pledgor

and

CITIBANK, N.A.,

a national banking association

as Security Agent

 

 

 

SECURITY AGREEMENT

 

 

 

 

LOGO [g275123dsp105.jpg]    Freshfields Bruckhaus Deringer US LLP